Citation Nr: 0304165	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-08 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cancer of the right 
kidney due to exposure in service to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1953 to 
January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Washington, D.C., 
Department of Veterans Affairs (VA) Regional Office (RO).  
Jurisdiction over the claims folder was subsequently 
transferred to the RO in Roanoke, Virginia.  In October 2002, 
the appellant and his representative appeared before the 
undersigned at a hearing held in Washington, D.C.  A 
transcript of that hearing is of record.  


REMAND

The appellant maintains that the right kidney cancer 
diagnosed in 1989 was caused by his exposure to ionizing 
radiation in service.  He claims that he was exposed to 
ionizing radiation from multiple sources while performing the 
duties of a flightcrew member for 18 years from 1955 through 
1973.  

The Board believes that the current dosage estimate of 0.055 
rems is much too low, since it represents only documented 
dosimetry data from the two years of 1971 and 1972, whereas 
the appellant was continuously exposed to radiation from 1955 
through 1973 (18 years).  The appellant has testified that 
dosimetry information was compiled for the years 1953 to 
1965, as well as from 1971 through 1973.  Another effort to 
locate this missing dosimetry information is required.  

In addition, the appellant has testified (see October 2002 
transcript, p. 10) that he monitored both Russian and Chinese 
atmospheric nuclear tests, on occasions flying right through 
the nuclear clouds.  Dosage estimates for this source of 
radiation exposure should for further consideration under 
38 C.F.R. § 3.311.  Evidentiary development under 38 C.F.R. 
§ 3.311 must be initiated by the RO, requiring a remand of 
this appeal.  

Given the negative response of VA's Chief Public Health and 
Environmental Hazards Officer in November 1997, the Board is 
unaware of any methodology which could be utilized to 
independently calculate the appellant's alleged radiation 
exposure stemming exclusively from the high altitude flights 
which he says he performed from 1955 to 1971 or so, but he is 
reminded that he has the option to submit his own dosage 
estimates of this or any other claimed source of radiation 
exposure from a "credible source" as defined at 38 C.F.R. 
§ 3.311(a)(3)(ii).  

At the very least, however, it would be more equitable and 
reasonable to calculate that the appellant's total exposure 
to ionizing radiation in service could not be less than 0.495 
rem  (i.e., 0.055 rem exposure for two years x 9=rough 
estimate of exposure for 18 years).  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  Pursuant to M21-I, Part III,  5.11, 
5.12, the RO should write to: HQAFTAC, 
ATTN: IGO, 1030 South Highway A1A, 
Patrick AFB, FL, 32925-3002, in order to 
obtain radiation dose information 
pertaining to any involvement of the 
appellant in non-US nuclear tests.   

2.  At the same time, the RO should 
provide the appellant a reasonable period 
of time in which to obtain and submit his 
own independent dosage estimates of his 
radiation exposure during service from a 
"credible source" as defined at 
38 C.F.R. § 3.311(a)(3)(ii).  The RO 
should also ensure at this time that all 
actions necessary to satisfy the duty to 
assist and duty to notify (See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002)) provisions of the VCAA have been 
accomplished.  

3.  Then, the RO should undertake any 
further development required under 
38 C.F.R. § 3.311.  In particular, 
another search must be made for the 
missing dosimetry information for the 
years 1955-60 and 1973.  For the purposes 
of 38 C.F.R. § 3.311, the RO should 
utilize a total dosage estimate for the 
appellant which is not less than 0.495 
rem.  The RO should then readjudicate the 
claim seeking service connection for 
cancer of the right kidney due to 
exposure to ionizing radiation in 
service.  

If the benefit sought is not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and/or argument on the remanded 
matter while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




